DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/211,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application entirely overlap in scope with the claims of the reference application and there is no patentable distinction between the claimed inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 of Instant Application
Claim 1 of Reference Application
1. A scan-type display apparatus comprising: 

a light emitting diode (LED) array serving as a backlight module, having a common anode configuration, 



and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDS arranged in a matrix with a plurality of rows and a plurality of columns; with 

a display module cooperating with said LED array to constitute a display; and


a driving device including a control module and a driver module; said control module generating a synchronization control signal; said driver module being coupled to said scan lines and said control module, being to receive an input voltage, and being to further receive the synchronization control signal from said control module; based on the synchronization control signal, said driver module outputting the input voltage to 


 and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on said display.

2. The scan-type display apparatus of claim 1, wherein: said control module further generates an image stream; said driver module is further coupled to said display module, and is to further receive the image stream from said control module; and 

said driver module further generates a drive output based on the image stream 


a light emitting module serving as a backlight module, to receive an input voltage, and including a light emitting diode (LED) array; said LED array having a common anode configuration, 

and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns; with 

a display module cooperating with said light emitting module to constitute a display; and

a driving device including a control module coupled to said light emitting module, generating an image stream and a synchronization control signal, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting module provides 

the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and




a driver module coupled to said display module and said control module, and to receive the image stream and the image refresh signal from said control module,




said driver module generating a drive output based on the image stream and 


Claim 11 is likewise provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of the reference application.  


Claim 1 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/211,419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application entirely overlap in scope with the claims of the reference application and there is no patentable distinction between the claimed inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of Instant Application
Claim 1 of Reference Application
1. A scan-type display apparatus comprising: 

a light emitting diode (LED) array serving as a backlight module, having a common anode configuration, 



and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDS arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of said rows, anodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines; 

a display module cooperating with said LED array to constitute a display; and




said driver module being coupled to said scan lines and said control module, being to receive an input voltage, and being to further receive the synchronization control signal from said control module; based on the synchronization control signal, said driver module outputting the input voltage to said scan lines sequentially without overlapping in time, so as to drive said LEDs to emit light in a line scan manner,





 and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on said display.


a light emitting module serving as a backlight module, to receive an input voltage, and including a light emitting diode (LED) array; said LED array having a common anode configuration, 

and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of said rows, anodes of said LEDs in said row being coupled to a respective one of said scan lines; with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines;

a display module cooperating with said light emitting module to constitute a display; and 




a driver module coupled to said light emitting module and said control module, to receive the synchronization control signal from said control module, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner, 

the image refresh signal being related to one of the switching signals that 


Claims 2, 3, and 4 are likewise provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3 and 4, and 5, respectively, of the reference application.  Claims 11 and 12 are likewise provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8, 9 and 10, respectively, of the reference application.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (hereinafter “Tang” US 2018 / 0293927) in view of Mao et al. (hereinafter “Mao” US 2018 / 0018924) and further in view of Irwin (US 6,057,820).

As pertaining to Claim 1, Tang discloses (see Fig. 2) a scan-type display apparatus (100) comprising: 
a light emitting diode (LED) array (130) serving as a backlight module (i.e., an LED module), having a common anode configuration (see Fig. 2), and including a plurality of scan lines (G), a plurality of data lines (S), and a plurality of LEDS (D) arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of the rows, anodes of the LEDs (D) in the row being coupled to a respective one of the scan lines (G); with respect to each of the columns, cathodes of the LEDs (D) in the column being coupled to a respective one of the data lines (S); and
a driving device (110, 120) including a control module (120) and a driver module (110; see Page 3, Para. [0038]-[0042]).

Tang does not explicitly disclose a display module cooperating with the LED array to constitute a display.
However, in the same field of endeavor, Mao discloses (see Fig. 3) that it was well-known in the art before the effective filing date of the claimed invention to utilize a light emitting diode (LED) array (310) as a backlight module in an liquid crystal scan-type display apparatus (LCD; see Page 1 through Page 2, Para. [0015]-[0017]; and Page 2 through Page 3, Para. [0022]).  Specifically, Mao discloses (see Fig. 6) a display module (700) cooperating with an LED array (600) to constitute a display (see Page 4 through Page 5, Para. [0038]).  Mao further discloses (see Fig. 3) that the LED array (310) has a common anode configuration and includes a plurality of scan lines (SL) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Mao such that the scan-type display apparatus having a light emitting diode (LED) array as disclosed by Tang is a scan-type LCD display apparatus, as suggested by Mao, having a display module cooperating with the LED array to constitute a display in order to allow for localized dimming with high efficiency and low mechanical space in a known and widely available display module.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the driver module as disclosed by Tang is coupled to the scan lines and the control module as suggested by Mao, and receives an input voltage, and the driver module outputs the input voltage to the scan lines sequentially without overlapping in time, so as to drive the LEDs to emit light in a line scan manner, again as suggested by Mao.

Still, neither Tang nor Mao explicitly discloses that the control module generates a synchronization control signal; and the driver module being to further receive the synchronization control signal from the control module; based on the synchronization control signal, the driver module outputting the input voltage to the scan lines, and generating an image refresh signal that is related to the output of the input voltage to one of the scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display.
However, in the same field of endeavor, Irwin discloses (see Fig. 5 and Fig. 6) a scan-type display apparatus comprising a driving device including a control module (see (Video, Hsync, Vsync)) and a driver module (see (501)), wherein the control module (see (Video, Hsync, Vsync)) generates a synchronization control signal (Vsync); and the driver module (501) being to further receive the synchronization control signal (Vsync) from the control module (see (Video, Hsync, Vsync); see Col. 6, Ln. 9-35); based on the synchronization control signal (Vsync), the driver module (501) outputting an input voltage (see Row in Fig. 6) to a plurality of scan lines (i.e., row lines), and generating an image refresh signal (see Refresh in Fig. 6) that is related to the output of the input voltage (Row) to one of the scan lines (i.e., row lines) which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display (see Col. 3, Ln. 13-24 in combination with Col. 5, Ln. 8-17; and Col. 6, Ln. 66-67 through Col. 7, Ln. 1-3).  It is a goal of Irwin to provide a low-power scan-type liquid crystal display (LCD) apparatus that allows for good contrast and pixel uniformity (see Col. 1, Ln. 48-56).  Further Irwin discloses that which was well-known in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Mao with the teachings of Irwin in order to provide a low-power scan-type display apparatus that allows for good contrast and pixel uniformity using a driving technique that is well-known in the art to provide for efficient refreshing of images on the display.

As pertaining to Claim 2, Irwin discloses (see Fig. 5 and Fig. 6) that the control module (see (Video, Hsync, Vsync)) further generates an image stream (Video); 
the driver module (501) is further coupled to the display module (see Fig. 5), and is to further receive the image stream (Video) from the control module (see (Video, Hsync, Vsync)); and 
the driver module (501) further generates a drive output based on the image stream (Video) and the image refresh signal (Refresh) and outputs the drive output to the display module (see Fig. 5), such that the display shows images represented by the image stream (Video) and that the refreshing of images on the display is synchronous to the line scan (see Fig. 6; and again, see Col. 3, Ln. 13-24 in combination with Col. 5, Ln. 8-17; Col. 6, Ln. 9-35; and Col. 6, Ln. 66-67 through Col. 7, Ln. 1-3).

As pertaining to Claim 7, Tang discloses (see Fig. 2) a driving device adapted to be used in a scan-type display apparatus (100), the scan-type apparatus (100) including a light emitting diode (LED) array (130) having a common anode configuration (see Fig. 2), and including a plurality of scan lines (G), the driving device (see (110, 120)) including a control module (120) and a driver module (110; see Page 3, Para. [0038]-[0042]).

Tang does not explicitly disclose a display module cooperating with the LED array to constitute a display.
However, in the same field of endeavor, Mao discloses (see Fig. 3) that it was well-known in the art before the effective filing date of the claimed invention to utilize a light emitting diode (LED) array (310) as a backlight module in an liquid crystal scan-type display apparatus (LCD; see Page 1 through Page 2, Para. [0015]-[0017]; and Page 2 through Page 3, Para. [0022]).  Specifically, Mao discloses (see Fig. 6) a display module (700) cooperating with an LED array (600) to constitute a display (see Page 4 through Page 5, Para. [0038]).  Mao further discloses (see Fig. 3) that the LED array (310) has a common anode configuration and includes a plurality of scan lines (SL) and a plurality of data lines (DL), wherein that the display module (700) includes a control module (320) and a driver module (330), the driver module (330) being coupled to the scan lines (SL) and the control module (320), being to receive an input voltage (see (SS)), and the driver module (330) outputting the input voltage (see (SS) and (SP)) to the scan lines (SL) sequentially without overlapping in time, so as to drive the LEDs (D) to emit light in a line scan manner (see Page 2, Para. [0018] and Page 3, Para. [0026]-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Mao such that the scan-type display apparatus having a light emitting diode (LED) array as disclosed by Tang is a scan-type LCD display apparatus, as suggested by Mao, having a display module cooperating with the LED array to constitute a display in order to allow for localized dimming with high efficiency and low mechanical space in a known and widely available display module.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the driver module as disclosed by Tang is coupled to the scan lines and the control module as suggested by Mao, and receives an input voltage, and the driver module outputs the input voltage to the scan lines sequentially without overlapping in time, so as to drive the LEDs to emit light in a line scan manner, again as suggested by Mao.

Still, neither Tang nor Mao explicitly discloses that the control module generates a synchronization control signal; and the driver module being to further receive the synchronization control signal from the control module; based on the synchronization control signal, the driver module outputting the input voltage to the scan lines, and generating an image refresh signal that is related to the output of the input voltage to 
However, in the same field of endeavor, Irwin discloses (see Fig. 5 and Fig. 6) a scan-type display apparatus comprising a driving device including a control module (see (Video, Hsync, Vsync)) and a driver module (see (501)), wherein the control module (see (Video, Hsync, Vsync)) generates a synchronization control signal (Vsync); and the driver module (501) being to further receive the synchronization control signal (Vsync) from the control module (see (Video, Hsync, Vsync); see Col. 6, Ln. 9-35); based on the synchronization control signal (Vsync), the driver module (501) outputting an input voltage (see Row in Fig. 6) to a plurality of scan lines (i.e., row lines), and generating an image refresh signal (see Refresh in Fig. 6) that is related to the output of the input voltage (Row) to one of the scan lines (i.e., row lines) which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display (see Col. 3, Ln. 13-24 in combination with Col. 5, Ln. 8-17; and Col. 6, Ln. 66-67 through Col. 7, Ln. 1-3).  It is a goal of Irwin to provide a low-power scan-type liquid crystal display (LCD) apparatus that allows for good contrast and pixel uniformity (see Col. 1, Ln. 48-56).  Further Irwin discloses that which was well-known in the art before the effective filing date of the claimed invention, namely the generation of an image refresh signal that is related to the output of the input voltage to one of the scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Mao 

As pertaining to Claim 11, Tang discloses (see Fig. 2) a scan-type display apparatus (100) comprising: 
a light emitting diode (LED) array (130) serving as a display, having a common anode configuration (see Fig. 2), and including a plurality of scan lines (G), a plurality of data lines (S), and a plurality of LEDS (D) arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of the rows, anodes of the LEDs (D) in the row being coupled to a respective one of the scan lines (G); with respect to each of the columns, cathodes of the LEDs (D) in the column being coupled to a respective one of the data lines (S); and
a driving device (110, 120) including a control module (120) and a driver module (110; see Page 3, Para. [0038]-[0042]).

Tang does not explicitly disclose the driver module being coupled to the scan lines, the data lines and the control module, being to receive an input voltage; and the driver module outputting the input voltage to the scan lines sequentially without overlapping in time, so as to drive the LEDs to emit light in a line scan manner.
However, in the same field of endeavor, Mao discloses (see Fig. 3) that it was well-known in the art before the effective filing date of the claimed invention to utilize a light emitting diode (LED) array (310) as a backlight module in an liquid crystal scan-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Mao such that the scan-type display apparatus having a light emitting diode (LED) array as disclosed by Tang is a scan-type LCD display apparatus, as suggested by Mao, having a display module cooperating with the LED array to constitute a display in order to allow for localized dimming with high efficiency and low mechanical space in a known and widely available display module.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Still, neither Tang nor Mao explicitly discloses that the control module generates an image stream and a synchronization control signal; and the driver module being to further receive the image stream and the synchronization control signal from the control module; based on the synchronization control signal, the driver module outputting the input voltage to the scan lines, and generating an image refresh signal that is related to the output of the input voltage to one of the scan lines which corresponds to a last line of the line scan in each line scan cycle; the driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals respectively to the data lines.
However, in the same field of endeavor, Irwin discloses (see Fig. 5 and Fig. 6) a scan-type display apparatus comprising a driving device including a control module (see (Video, Hsync, Vsync)) and a driver module (see (501)), wherein the control module (see (Video, Hsync, Vsync)) generates an image stream (Video) and a synchronization control signal (Vsync); and the driver module (501) being to further receive the image stream (Video) and the synchronization control signal (Vsync) from the control module (see (Video, Hsync, Vsync); see Col. 6, Ln. 9-35); based on the synchronization control signal (Vsync), the driver module (501) outputting an input voltage (see Row in Fig. 6) to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Mao with the teachings of Irwin in order to provide a low-power scan-type display apparatus that allows for good contrast and pixel uniformity using a driving technique that is well-known in the art to provide for efficient refreshing of images on the display.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Irwin.

As pertaining to Claim 9, Mao discloses (see Fig. 3 and Fig. 6) a driving method to be implemented by a driver module (see (320, 330) in Fig. 3 and (600) in Fig. 6) and adapted to drive a display (i.e., an LCD display; see (700) in Fig. 6), the display (700) including a light emitting diode (LED) array (310; see Page 1 through Page 2, Para. [0015]-[0017]; and Page 2 through Page 3, Para. [0022]) that has a common anode configuration and that includes a plurality of scan lines (SL), the driving method comprising the steps of:
outputting (see (330)) an input voltage (see (SS) and (SP)) to the scan lines (SL) sequentially without overlapping in time so as to drive the LED array (310) to emit light in a line scan manner (see Page 2, Para. [0018] and Page 3, Para. [0026]-[0027]).  

Mao does not explicitly disclose receiving a synchronization control signal from a control module; and based on the synchronization control signal, outputting the input voltage to the scan lines and generating an image refresh signal that is related to the output of the input voltage to one of the scan lines which corresponds to a last line of the line scan in each line scan cycle and that is further related to refreshing of images on the display.
However, in the same field of endeavor, Irwin discloses (see Fig. 5 and Fig. 6) a display apparatus comprising a driving device including a control module (see (Video, Hsync, Vsync)) and a driver module (see (501)), wherein the control module (see (Video, Hsync, Vsync)) generates a synchronization control signal (Vsync); and the driver module (501) being to further receive the synchronization control signal (Vsync) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Irwin in order to provide a low-power scan-type display apparatus that allows for good contrast and pixel uniformity using a driving technique that is well-known in the art to provide for efficient refreshing of images on the display.

As pertaining to Claim 10, Irwin discloses (see Fig. 5 and Fig. 6) receiving (see (501)) an image stream (Video) from the control module (see (Video, Hsync, Vsync)); and
.


Allowable Subject Matter

Claims 3-6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and addressing all of the Double Patenting issues presented above.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the features recited in independent Claims 1, 7, and 11 in combination with the features recited in dependent Claims 3, 8, and 12, respectively.  In particular, none of the references relied upon by the examiner teach or fairly suggest the “scan-type display apparatus” of Claim 1, the “driving device adapted to be used in a scan-type display apparatus” of Claim 7, and/or the “scan-type display apparatus” of Claim 11, wherein the claimed “driver module” includes “a switch unit coupled to said scan lines, to receive the input voltage and a plurality of switching signals, and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time; a first signal generator coupled to said control module and said switch unit, to receive the synchronization control signal from said control module, and including a phase-locked loop that generates a clock signal; based on the synchronization control signal and the clock signal, said first signal generator generating the switching signals for receipt by said switch unit, and generating the image refresh signal that is further related to one of the switching signals which corresponds to the last line of the line scan in each line scan cycle; and a second signal generator coupled to said display module and said first signal generator, to receive the image refresh signal from said first signal generator, and disposed to further receive the image stream; said second signal generator generating a drive output based on the image stream and the image refresh signal, and outputting the drive output to said display module” as recited in Claims 3 and 8, and/or the claimed “driver module” includes “a switch unit coupled to said scan lines, to receive the input voltage and a plurality of switching signals, and switching based on the switching signals to output the input voltage to said scan lines sequentially without overlapping in time; a storage unit coupled to said control module to receive the image stream therefrom, and storing the image stream; and a signal generator coupled to said data lines, said control module, said switch unit and said storage unit, to receive the synchronization control signal from said control module, to further receive the image stream stored in said storage unit, and including a phase-locked loop that generates a clock signal; based on the synchronization control signal and the clock signal, said signal generator generating the switching signals for receipt by said switch unit, and generating the image refresh signal that is further related to one of the switching signals which corresponds to the last line of the line scan in each line scan cycle; said signal generator generating the driving signals based on the image stream and the image refresh signal, and outputting the driving signals respectively to said data lines” as recited in Claim 12.
As pertaining to the most relevant prior art relied upon by the examiner, X discloses the features of independent Claims 1, 7, and 11.  However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the features recited in independent Claims 1, 7, and 11 in combination with the features recited in dependent Claims 3, 8, and 12, respectively.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622